Citation Nr: 0533719	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-35 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of the hands.

(The issue of entitlement to reimbursement or payment of the 
cost of unauthorized chiropractic treatment received outside 
the Department of Veterans Affairs medical care system is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in January 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a Federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159.  

VA law provides that special monthly compensation is payable 
if the veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands.  38 U.S.C.A. § 1114(m) (West 2002).  Loss of 
use of a hand exists "when no effective function remains 
other than that which would be equally well served by an 
amputation stump ... with use of a suitable prosthetic 
appliance.  [A] determination will be made on the basis of 
the actual remaining function of the hand [and] whether the 
acts of grasping, manipulation, etc .... could be 
accomplished equally well by an amputation stump with 
prosthesis."  38 C.F.R. §§ 3.350(a)(2), 4.63 (2005). 

Functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2005); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In this case, the veteran contends that he has a loss of use 
of the hands as a result of his service-connected diabetic 
neuropathy of the right and left median nerves.  On VA 
examination in March 2004 the veteran complained he was 
unable to use his hands to manipulate objects.  The examiner 
noted a marked decrease to all modalities in the hands.  
Subsequent VA treatment records show the veteran was 
scheduled for carpal tunnel release surgery in October 2004; 
however, the records of that treatment are not of record.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claim.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the actual remaining function of 
his hand and whether the acts of grasping 
and manipulation could be accomplished 
equally well by an amputation stump with 
prosthesis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

The physician should express opinions as 
to whether pain could significantly limit 
functional ability during flare-ups or on 
repeated use over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such a 
determination, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

